Exhibit 10.3

INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is made and entered into as of
August [    ], 2020, between PENN VIRGINIA CORPORATION, a Virginia corporation
(the “Company”), and the undersigned officer of the Company (“Indemnitee”).

WITNESSETH THAT:

WHEREAS, highly competent persons have become more reluctant to serve
corporations as officers or in other capacities unless they are provided with
adequate protection through insurance or adequate indemnification against
inordinate risks of claims and actions against them arising out of their service
to and activities on behalf of the corporation;

WHEREAS, in order to attract and retain qualified individuals, the Company will
attempt to maintain on an ongoing basis, at its sole expense, liability
insurance to protect persons serving the Company and its subsidiaries from
certain liabilities;

WHEREAS, it is reasonable, prudent and necessary for the Company to obligate
itself contractually to indemnify, and to advance expenses on behalf of, such
persons to the fullest extent permitted by applicable law so that they will
serve or continue to serve the Company free from undue concern that they will
not be so indemnified and adequately protected;

WHEREAS, this Agreement is a supplement to and in furtherance of the Fourth
Amended and Restated Bylaws of the Company (the “Bylaws”) and the Second Amended
and Restated Articles of Incorporation of the Company (the “Articles”), and any
resolutions adopted pursuant thereto, and shall not be deemed a substitute
therefor, nor to diminish or abrogate any rights of Indemnitee thereunder; and

WHEREAS, Indemnitee is willing to serve or continue to serve as an officer of
the Company on the condition that Indemnitee be indemnified and insured in
accordance with the terms of this Agreement in addition to the indemnification
provided pursuant to the Articles and Bylaws, and any resolutions adopted
pursuant thereto.

NOW, THEREFORE, in consideration of Indemnitee’s agreement to serve or continue
to serve as an officer of the Company, from and after the date hereof, the
parties do hereby covenant and agree as follows:

1. Indemnity of Indemnitee. The Company hereby agrees to hold harmless and
indemnify Indemnitee to the fullest extent permitted by the Virginia Stock
Corporation Act (the “VSCA”) and Section 7.2 of the Articles, as each may be
amended from time to time; provided, however, that no such amendment or
amendments shall diminish Indemnitee’s indemnification rights under this
Agreement.

(a) Proceedings Other Than Proceedings by or in the Right of the Company.
Indemnitee shall be entitled to the rights of indemnification provided in this
Section l(a) if, by reason of his or her Corporate Status (as hereinafter
defined), the Indemnitee is, or is threatened to be made, a party to or
participant in any Proceeding (as hereinafter defined) other than a Proceeding
by or in the right of the Company. Pursuant to this Section 1(a), Indemnitee
shall be



--------------------------------------------------------------------------------

indemnified against all Expenses (as hereinafter defined) and Liabilities (as
herein after defined) incurred or paid by Indemnitee, or on Indemnitee’s behalf,
in connection with such Proceeding or any claim, issue or matter therein, unless
it shall ultimately be determined by final judicial decision by a court of
competent jurisdiction from which there is no further right to appeal (“Final
Adjudication”) that the Indemnitee engaged in willful misconduct or a knowing
violation of criminal law.

(b) Proceedings by or in the Right of the Company. Indemnitee shall be entitled
to the rights of indemnification provided in this Section 1(b) if, by reason of
his or her Corporate Status, the Indemnitee is, or is threatened to be made, a
party to or participant in any Proceeding brought by or in the right of the
Company. Pursuant to this Section 1(b), Indemnitee shall be indemnified against
all Expenses incurred or paid by the Indemnitee, or on the Indemnitee’s behalf,
in connection with such Proceeding unless it shall ultimately be determined by a
Final Adjudication that the Indemnitee engaged in willful misconduct or a
knowing violation of criminal law; provided, however, only to the extent
required by applicable law, no indemnification against such Expenses shall be
made in respect of any claim, issue or matter in such Proceeding as to which
Indemnitee shall have been adjudged to be liable to the Company unless and to
the extent that any court of competent jurisdiction shall determine that such
indemnification may be made.

(c) Indemnification for Expenses of a Party Who is Wholly or Partly Successful.
Notwithstanding and in addition to any other provision of this Agreement, to the
extent that Indemnitee is, by reason of his or her Corporate Status, a party to
and is successful, on the merits or otherwise, in any Proceeding, he or she
shall be indemnified to the maximum extent permitted by applicable law, as such
may be amended from time to time, against all Expenses incurred or paid by
Indemnitee or on Indemnitee’s behalf in connection therewith. If Indemnitee is
not wholly successful in such Proceeding but is successful, on the merits or
otherwise, as to one or more, but less than all, claims, issues or matters in
such Proceeding, the Company shall indemnify Indemnitee against all Expenses
incurred or paid by Indemnitee or on Indemnitee’s behalf in connection with each
successfully resolved claim, issue or matter. For purposes of this Section 1(c)
and without limitation, the termination of any claim, issue or matter in a
Proceeding by dismissal, with or without prejudice, shall be deemed to be a
successful result as to such claim, issue or matter.

2. Additional Indemnity. In addition to, and without regard to any limitations
on, the indemnification provided for in Section 1 of this Agreement, the Company
shall and hereby does indemnify and hold harmless Indemnitee against all
Expenses and Liabilities incurred or paid by Indemnitee or on Indemnitee’s
behalf if, by reason of his or her Corporate Status, Indemnitee is, or is
threatened to be made, a party to or participant in any Proceeding (including a
Proceeding by or in the right of the Company), including, without limitation,
all liability arising out of the negligence or active or passive wrongdoing of
Indemnitee. The only limitation that shall exist upon the Company’s obligations
pursuant to this agreement shall be that the Company shall not be obligated to
make any payment to Indemnitee that is finally determined (under the procedures,
and subject to the presumptions, set forth in Sections 6, 7 and 21 hereof) to be
unlawful.

 

2



--------------------------------------------------------------------------------

3. Contribution.

(a) Whether or not the indemnification provided in Sections 1 and 2 hereof is
available, in respect of any threatened, pending or completed action, suit or
proceeding in which the Company is jointly liable with Indemnitee (or would be
if joined in such action, suit or proceeding), the Company shall pay, in the
first instance, the entire amount of any judgment or settlement of such action,
suit or proceeding without requiring Indemnitee to contribute to such payment
and the Company hereby waives and relinquishes any right of contribution it may
have against Indemnitee. The Company shall not enter into any settlement of any
action, suit or proceeding in which the Company is jointly liable with
Indemnitee (or would be if joined in such action, suit or proceeding) unless
such settlement provides for a full and final release of all claims asserted
against Indemnitee.

(b) Without diminishing or impairing the obligations of the Company set forth in
Section 3(a), if, for any reason, Indemnitee shall elect or be required to pay
all or any portion of any judgment or settlement in any threatened, pending or
completed action, suit or proceeding in which the Company is jointly liable with
Indemnitee (or would be if joined in such action, suit or proceeding), the
Company shall contribute to the amount of Expenses and Liabilities incurred or
paid or payable by Indemnitee or on Indemnitee’s behalf in proportion to the
relative benefits received by the Company and all officers, directors or
employees of the Company, other than Indemnitee, who are jointly liable with
Indemnitee (or would be if joined in such action, suit or proceeding), on the
one hand, and Indemnitee, on the other hand, from the transaction or events from
which such action, suit or proceeding arose; provided, however, that the
proportion determined on the basis of relative benefit may, to the extent
necessary to conform to law, be further adjusted by reference to the relative
fault of the Company and all officers, directors or employees of the Company
other than Indemnitee who are jointly liable with Indemnitee (or would be if
joined in such action, suit or proceeding), on the one hand, and Indemnitee, on
the other hand, in connection with the transaction or events that resulted in
such expenses, judgments, fines or settlement amounts, as well as any other
equitable considerations which applicable law may require to be considered. The
relative fault of the Company and all officers, directors or employees of the
Company, other than Indemnitee, who are jointly liable with Indemnitee (or would
be if joined in such action, suit or proceeding), on the one hand, and
Indemnitee, on the other hand, shall be determined by reference to, among other
things, the degree to which their actions were motivated by intent to gain
personal profit or advantage, the degree to which their liability is primary or
secondary and the degree to which their conduct is active or passive.

(c) The Company hereby agrees to fully indemnify and hold Indemnitee harmless
from any claims of contribution which may be brought by officers, directors or
employees of the Company, other than Indemnitee, who may be jointly liable with
Indemnitee.

(d) To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred by Indemnitee, whether for Liabilities and/or
for Expenses, in connection with any claim relating to an indemnifiable event
under this Agreement, in such proportion as is deemed fair and reasonable in
light of all of the circumstances of such Proceeding in order to reflect (i) the
relative benefits received by the Company and Indemnitee as a result of the
event(s) and/or transaction(s) giving cause to such Proceeding; and/or (ii) the
relative fault of the Company (and its directors, officers, employees and
agents) and Indemnitee in connection with such event(s) and/or transaction(s).

 

3



--------------------------------------------------------------------------------

4. Indemnification for Expenses of a Witness or in Response to a Subpoena.
Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is, by reason of his or her Corporate Status, a witness, or is made
(or asked) to respond to discovery requests or a subpoena or similar demand for
documents or testimony, in any Proceeding involving the Company, its officers,
directors, shareholders or creditors to which Indemnitee is not a party,
Indemnitee shall be indemnified against all Expenses incurred or paid by
Indemnitee or on Indemnitee’s behalf in connection therewith and in the manner
set forth in this Agreement.

5. Advancement of Expenses. Notwithstanding any other provision of this
Agreement, the Company shall advance all Expenses incurred or paid by or on
behalf of Indemnitee in connection with any Proceeding within twenty (20) days
after the receipt by the Company of a statement or statements from Indemnitee
requesting such advance or advances from time to time, whether prior to or after
final disposition of such Proceeding. Such statement or statements shall
reasonably evidence the Expenses incurred or paid by Indemnitee and shall
include or be preceded or accompanied by a written undertaking by or on behalf
of Indemnitee to repay any Expenses advanced if it shall ultimately be
determined by Final Adjudication that Indemnitee is not entitled to be
indemnified against such Expenses. Any advances and undertakings to repay
pursuant to this Section 5 shall be unsecured and interest free and made without
regard to Indemnitee’s financial ability to repay such Expenses.

6. Procedures and Presumptions for Determination of Entitlement to
Indemnification. It is the intent of this Agreement to secure for Indemnitee
rights of indemnity that are at least as favorable as may be permitted under the
VSCA and public policy of the Commonwealth of Virginia. Accordingly, the parties
agree that the following procedures and presumptions shall apply in the event of
any question as to whether Indemnitee is entitled to indemnification under this
Agreement:

(a) To obtain indemnification under this Agreement, Indemnitee shall submit to
the Company a written request, including therein or therewith such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification. Promptly upon receipt of such request for indemnification, the
Secretary of the Company (or, if Indemnitee is currently serving as the
Secretary, the President) shall advise the Board of Directors of the Company
(the “Board”) in writing that Indemnitee has requested indemnification.
Notwithstanding the foregoing, any failure of Indemnitee to provide such a
request to the Company, or to provide such a request in a timely fashion, shall
not relieve the Company of any liability that it may have to Indemnitee unless,
and to the extent that, the Company can demonstrate by clear and convincing
evidence that such failure actually and materially prejudices the interests of
the Company.

(b) Upon written request by Indemnitee for indemnification pursuant to the first
sentence of Section 6(a) hereof, indemnification is to be presumed. Such
presumption is rebuttable solely by clear and convincing evidence that
indemnification is not appropriate. A determination with respect to Indemnitee’s
entitlement thereto shall be made in the specific case

 

4



--------------------------------------------------------------------------------

by one of the following four methods, which shall be at the election of the
Board, with the consent of the Indemnitee: (1) if there are two or more
Disinterested Directors, by a majority vote of all the Disinterested Directors,
a majority of whom shall for such purpose constitute a quorum, (2) by the
majority of a committee of Disinterested Directors designated by a majority vote
of the Disinterested Directors, (3) if there are no Disinterested Directors or
if the Disinterested Directors so direct, by independent legal counsel in a
written opinion to the Board, a copy of which shall be delivered to the
Indemnitee or (4) if so directed by the Board, by the shareholders of the
Company; provided, however, that if a majority of the directors of the Company
has changed since the date of the alleged conduct giving rise to a claim for
indemnification, such determination shall, at the option of the person claiming
indemnification, be made by Independent Counsel agreed upon by the Board and
such person.

(c) If the determination of entitlement to indemnification is to be made by
Independent Counsel pursuant to Section 6(b) hereof, the Independent Counsel
shall be selected as provided in this Section 6(c). The Independent Counsel
shall be selected by the Board or, if a majority of the directors of the Company
has changed since the date of the alleged conduct giving rise to a claim for
indemnification pursuant to Section 6(b), by the Board and such person seeking
indemnification. Indemnitee may, within ten (10) days after such written notice
of selection shall have been given, deliver to the Company a written objection
to such selection; provided, however, that such objection may be asserted only
on the ground that the Independent Counsel so selected does not meet the
requirements of “Independent Counsel” as defined in Section 13 of this
Agreement, and the objection shall set forth with particularity the factual
basis of such assertion. Absent a proper and timely objection, the person so
selected shall act as Independent Counsel. If a written objection is made and
substantiated, the Independent Counsel selected may not serve as Independent
Counsel unless and until such objection is withdrawn or a court has determined
that such objection is without merit. If, within twenty (20) days after
submission by Indemnitee of a written request for indemnification pursuant to
Section 6(a) hereof, no Independent Counsel shall have been selected and not
objected to, either the Company or Indemnitee may petition the courts of the
Commonwealth of Virginia for resolution of any objection which shall have been
made by the Indemnitee to the Company’s selection of Independent Counsel and/or
for the appointment as Independent Counsel of a person selected by the court or
by such other person as the court shall designate, and the person with respect
to whom all objections are so resolved or the person so appointed shall act as
Independent Counsel under Section 6(b) hereof. The Company shall pay any and all
reasonable fees and expenses of Independent Counsel incurred by such Independent
Counsel in connection with acting pursuant to Section 6(b) hereof, and the
Company shall pay all reasonable fees and expenses incident to the procedures of
this Section 6(c), regardless of the manner in which such Independent Counsel
was selected or appointed.

(d) In making a determination with respect to entitlement to indemnification
hereunder, the person(s) or entity making such determination shall presume that
Indemnitee is entitled to indemnification under this Agreement. Anyone seeking
to overcome this presumption shall have the burden of proof and the burden of
persuasion by clear and convincing evidence. Neither the failure of the Company
(including by the Board or Independent Counsel) to have made a determination
prior to the commencement of any action pursuant to this Agreement that
indemnification is proper in the circumstances because Indemnitee has met the
applicable standard of conduct, nor an actual determination by the Company
(including by the Board or Independent Counsel) that Indemnitee has not met such
applicable standard of conduct, shall be a defense to the action or create a
presumption that Indemnitee has not met the applicable standard of conduct.

 

5



--------------------------------------------------------------------------------

(e) Indemnitee shall be deemed to have acted in good faith unless it shall
ultimately be determined by Final Adjudication that Indemnitee’s action were not
based on the records or books of account of the Enterprise (as hereinafter
defined), including financial statements, or on information supplied to
Indemnitee by the officers of the Enterprise in the course of their duties, or
on the advice of legal counsel for the Enterprise or on information or records
given or reports made to the Enterprise by an independent certified public
accountant or by an appraiser, investment banker or other expert selected with
reasonable care by the Enterprise. In addition, the knowledge and/or actions, or
failure to act, of any director, officer, agent or employee of the Enterprise
shall not be imputed to Indemnitee for purposes of determining the right to
indemnification under this Agreement. Whether or not the foregoing provisions of
this Section 6(e) are satisfied, it shall in any event be presumed that
Indemnitee has at all times met the applicable standard of conduct. Anyone
seeking to overcome this presumption shall have the burden of proof and the
burden of persuasion by clear and convincing evidence.

(f) If the person, persons or entity empowered or selected under Section 6(b) to
determine whether Indemnitee is entitled to indemnification shall not have made
a determination within sixty (60) days after receipt by the Company of the
request therefor, the requisite determination of entitlement to indemnification
shall be deemed to have been made and Indemnitee shall be entitled to such
indemnification absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification, or
(ii) a prohibition of such indemnification under applicable law; provided,
however, that the foregoing provisions of this Section 6(f) shall not apply if
the determination of entitlement to indemnification is to be made by the
shareholders of the Company pursuant to Section 6(b) of this Agreement and if
(A) within fifteen (15) days after receipt by the Company of the request for
such determination, the Board or the Disinterested Directors, if appropriate,
resolve to submit such determination to the shareholders for their consideration
at an annual meeting thereof to be held within seventy-five (75) days after such
receipt and such determination is made thereat; or (B) a special meeting of the
shareholders is called within fifteen (15) days after such receipt for the
purpose of making such determination, and such special meeting is held for such
purpose within sixty (60) days after having been so called and such
determination is made thereat. If the Company denies a written request for
indemnification or advancement of Expenses, in whole or in part, or if payment
in full pursuant to such request is not made within thirty (30) days after a
determination has been made that Indemnitee is entitled to indemnification or
such determination is deemed to have been made (or twenty (20) days after
receipt of a claim for advancement of Expenses under Section 5 hereof), the
right to indemnification or advancement of expenses as granted by the Articles
shall be enforceable by the Indemnitee in an appropriate court of the
Commonwealth of Virginia.

 

6



--------------------------------------------------------------------------------

(g) Indemnitee shall cooperate with the person, persons or entity making such
determination with respect to Indemnitee’s entitlement to indemnification,
including providing to such person, persons or entity upon reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such determination. Any Independent Counsel, member of
the Board or shareholder of the Company shall act reasonably and in good faith
in making a determination regarding the Indemnitee’s entitlement to
indemnification under this Agreement. Any costs or expenses (including
attorneys’ fees and disbursements) incurred by Indemnitee in so cooperating with
the person, persons or entity making such determination shall be borne by the
Company (irrespective of the determination as to Indemnitee’s entitlement to
indemnification) and the Company hereby indemnifies and agrees to hold
Indemnitee harmless therefrom.

(h) The Company acknowledges that a settlement or other disposition short of
Final Adjudication may be successful if it permits a party to avoid expense,
delay, distraction, disruption and uncertainty. In the event that any action,
claim or proceeding to which Indemnitee is a party is resolved in any manner
other than by adverse judgment against Indemnitee (including, without
limitation, settlement of such action, claim or proceeding with or without
payment of money or other consideration) it shall be presumed that Indemnitee
has been successful on the merits or otherwise in such action, suit or
proceeding. Anyone seeking to overcome this presumption shall have the burden of
proof and the burden of persuasion by clear and convincing evidence.

(i) The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not (except as otherwise expressly provided in this
Agreement) of itself adversely affect the right of Indemnitee to indemnification
or create a presumption that Indemnitee did not act in good faith and in a
manner which he or she reasonably believed to be in or not opposed to the best
interests of the Company or, with respect to any criminal Proceeding, that
Indemnitee was guilty of willful misconduct or a knowing violation of criminal
law.

(j) The Company shall not enter into any settlement of any action, suit or
proceeding in which the Indemnitee is or could reasonably become a party unless
such settlement provides for a full and final release of all claims asserted
against the Indemnitee.

(k) Notwithstanding any other provision of this Agreement, with respect to any
Proceeding described in Indemnitee’s notice to the Company submitted in
accordance with Section 6(a):

(i) Except as otherwise provided in this Section 6(h), to the extent that it may
wish, the Company may, separately or jointly with any other indemnifying party,
assume the defense of the Proceeding. After notice from the Company to
Indemnitee of its election to assume the defense of the Proceeding, the Company
shall not be liable to Indemnitee under this Agreement for any Expenses
subsequently incurred by Indemnitee, except as otherwise provided below.
Indemnitee shall have the right to employ Indemnitee’s own counsel in such
Proceeding, but the fees and expenses of such counsel incurred after notice from
the Company of its assumption of the defense thereof shall be at the expense of
Indemnitee unless (A) the employment of counsel by Indemnitee has been
authorized by the Company, (B) under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Company or Indemnitee in conduct of the defense of the Proceeding and
such determination is supported by an opinion of qualified legal counsel
addressed to the Company, or (C) the Company shall not within thirty
(30) calendar days of receipt of notice from Indemnitee in fact have employed
counsel to assume the defense of the Proceeding.

 

7



--------------------------------------------------------------------------------

(ii) The Company shall not be entitled to assume the defense of any Proceeding
as to which Indemnitee shall have made the determination provided for in Section
(k)(i)(B) above.

(iii) Regardless of whether the Company has assumed the defense of a Proceeding,
the Company shall not settle any Proceeding in any manner that would impose any
penalty or limitation on, or require any payment from, Indemnitee without
Indemnitee’s written consent, which shall not be unreasonably withheld.

(iv) Until the Company receives notice of a Proceeding from Indemnitee, the
Company shall have no obligation to indemnify or advance Expenses to Indemnitee
as to Expenses incurred prior to Indemnitee’s notification of Company.

(l) Notwithstanding anything in this Agreement to the contrary, no determination
(if required by applicable law) as to entitlement to indemnification under this
Agreement shall be required to be made prior to the final disposition of the
Proceeding.

7. Remedies of Indemnitee.

(a) In the event that (i) a determination is made pursuant to Section 6 of this
Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section 5
of this Agreement, (iii) no determination of entitlement to indemnification is
made pursuant to Section 6(b) within sixty (60) days (or ninety (90) days in the
case of any determination made pursuant to Section 6(f)(A) or (B)) after receipt
by the Company of the request for indemnification or (iv) payment of
indemnification is not made within thirty (30) days after a determination has
been made that Indemnitee is entitled to indemnification or such determination
is deemed to have been made pursuant to Section 6(f) of this Agreement,
Indemnitee shall be entitled to an adjudication in an appropriate court of the
Commonwealth of Virginia of Indemnitee’s entitlement to such indemnification.
The Company shall not oppose Indemnitee’s right to seek any such adjudication.

(b) In the event that a determination shall have been made pursuant to
Section 6(b) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding commenced pursuant to this Section 7
shall be conducted in all respects as a de novo trial on the merits, and
Indemnitee shall not be prejudiced by reason of the adverse determination under
Section 6(b).

(c) If a determination shall have been made pursuant to Section 6(b) of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding commenced pursuant to
this Section 7, absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s misstatement not
materially misleading in connection with the application for indemnification, or
(ii) a prohibition of such indemnification under applicable law.

 

8



--------------------------------------------------------------------------------

(d) In the event that Indemnitee, pursuant to this Section 7, seeks a judicial
adjudication of his or her rights under, or to recover damages for breach of,
this Agreement, or to recover under any directors’ and officers’ liability
insurance policies maintained by the Company, the Company shall pay on
Indemnitee’s behalf, in advance, any and all expenses (of the types described in
the definition of “Expenses” in Section 13 of this Agreement) incurred or paid
by Indemnitee in such judicial adjudication, regardless of whether Indemnitee
ultimately is determined to be entitled to such indemnification, advancement of
expenses or insurance recovery.

(e) The Company shall be precluded from asserting in any judicial proceeding
commenced pursuant to this Section 7 that the procedures and presumptions of
this Agreement are not valid, binding and enforceable and shall stipulate in any
such court that the Company is bound by all the provisions of this Agreement.
The Company shall indemnify Indemnitee against any and all Expenses and, if
requested by Indemnitee, shall (within thirty (30) days (or twenty (20) days in
the case of a claim for advancement of Expenses) after receipt by the Company of
a written request therefore) advance, to the extent not prohibited by law, such
Expenses to Indemnitee, which are incurred by Indemnitee in connection with any
action brought by Indemnitee for indemnification or advance of Expenses from the
Company under this Agreement or under any directors’ and officers’ liability
insurance policies maintained by the Company, regardless of whether Indemnitee
ultimately is determined to be entitled to such indemnification, advancement of
Expenses or insurance recovery, as the case may be.

(f) Notwithstanding anything in this Agreement to the contrary, no determination
as to entitlement to indemnification under this Agreement shall be required to
be made prior to the final disposition of the Proceeding.

8. Non-Exclusivity; Survival of Rights; Insurance; Primacy of Indemnification;
Subrogation.

(a) The rights of indemnification as provided by this Agreement shall not be
deemed exclusive of any other rights to which Indemnitee may at any time be
entitled under applicable law, the Articles, the Bylaws, any agreement, a vote
of shareholders, a resolution of the Board or otherwise. No amendment,
alteration or repeal of this Agreement or of any provision hereof shall limit or
restrict any right of Indemnitee under this Agreement in respect of any action
taken or omitted by Indemnitee in his or her Corporate Status prior to such
amendment, alteration or repeal. To the extent that a change in the VSCA,
whether by statute or judicial decision, permits greater indemnification than
would be afforded currently under the Articles, Bylaws and this Agreement, the
Indemnitee shall enjoy by this Agreement the greater benefits so afforded by
such change. No right or remedy herein conferred is intended to be exclusive of
any other right or remedy, and every other right and remedy shall be cumulative
and in addition to every other right and remedy given hereunder or now or
hereafter existing at law or in equity or otherwise. The assertion or employment
of any right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other right or remedy.

 

9



--------------------------------------------------------------------------------

(b) The Company shall maintain an insurance policy or policies providing
liability insurance providing reasonable and customary coverage as compared with
similarly situated companies (as determined by the Board in its reasonable
discretion) for directors, officers, employees, or agents or fiduciaries of the
Company or of any other corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise that such person serves at the request of the
Company, and Indemnitee shall be covered by such policy or policies in
accordance with its or their terms to the maximum extent of the coverage
available for any director, officer, employee, agent or fiduciary under such
policy or policies. Upon receipt of a notice of a claim pursuant to the terms
hereof, the Company shall give prompt notice of the commencement of such
proceeding to the insurers in accordance with the procedures set forth in the
respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policies.

(c) In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all documents and instruments reasonably required
and take all action reasonably necessary to secure such rights, including
execution of such documents as are necessary to enable the Company to bring suit
to enforce such rights.

(d) The Company shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable hereunder if and to the extent that Indemnitee
has otherwise actually received such payment under any insurance policy,
contract, agreement or otherwise.

(e) The Company’s obligation to indemnify or advance Expenses hereunder to
Indemnitee who is or was serving at the request of the Company as a director,
officer, employee or agent of any other corporation, partnership, joint venture,
trust, employee benefit plan or other enterprise shall be reduced by any amount
Indemnitee has actually received as indemnification or advancement of expenses
from such other corporation, partnership, joint venture, trust, employee benefit
plan or other enterprise.

9. Exception to Right of Indemnification. Notwithstanding any provision in this
Agreement, the Company shall not be obligated under this Agreement to make any
indemnity in connection with any claim made against Indemnitee in connection
with any Proceeding (or any part of any Proceeding) initiated by Indemnitee,
including any Proceeding (or any part of any Proceeding) initiated by Indemnitee
against the Company or its directors, officers, employees or other indemnitees,
unless (i) the Board authorized the Proceeding (or any such part of any
Proceeding) prior to its initiation, (ii) such Proceeding is being brought by
the Indemnitee to assert, interpret or enforce Indemnitee’s rights under this
Agreement or (iii) the Company provides the indemnification, in its sole
discretion, pursuant to the powers vested in the Company under applicable law.
Additionally, the Company shall not be obligated to make any indemnity under
this Agreement to the extent prohibited by applicable law.

10. Mutual Acknowledgment. Both the Company and Indemnitee acknowledge that in
certain instances, federal law or public policy may override applicable state
law and prohibit the Company from indemnifying Indemnitee under this Agreement
or otherwise. For example, the Company and Indemnitee acknowledge that the
Securities and Exchange Commission (the “SEC”) has taken the position that
indemnification is not permissible for liabilities arising under certain federal
securities laws, and federal legislation prohibits indemnification for certain
ERISA violations. Indemnitee understands and acknowledges that the Company has
undertaken or may be required in the future to undertake with the SEC to submit
the question of indemnification to a court in certain circumstances for a
determination of the Company’s right under public policy to indemnify
Indemnitee.

 

10



--------------------------------------------------------------------------------

11. Duration of Agreement. All agreements and obligations of the Company
contained herein shall continue during the period Indemnitee is an officer of
the Company (or is or was serving at the request of the Company as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust or other enterprise) and shall continue thereafter so long as Indemnitee
shall be subject to any Proceeding (or any proceeding commenced under Section 7
hereof) by reason of his or her Corporate Status, whether or not Indemnitee is
acting or serving in any such capacity at the time any liability or expense is
incurred for which indemnification can be provided under this Agreement. The
rights provided under this Agreement shall continue as to the Indemnitee even
though he or she may have ceased to be an officer of the Company or any of the
Company’s direct or indirect wholly-owned subsidiaries or to otherwise have
Corporate Status. This Agreement shall be binding upon the Company and its
successors and assigns, including, without limitation, any corporation or other
entity which may have acquired all or substantially all of the Company’s assets
or business or into which the Company may be consolidated or merged, and shall
inure to the benefit of the Indemnitee and his or her spouse, successors,
assigns, heirs, devisees, executors, administrators or other legal
representatives. The Company shall require any successor or assignee (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, by written
agreement in form and substance reasonably satisfactory to the Company,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
succession or assignment had taken place.

12. Security. To the extent requested by Indemnitee and approved by the Board,
the Company may at any time and from time to time provide security to Indemnitee
for the Company’s obligations hereunder through an irrevocable bank line of
credit, funded trust or other collateral. Any such security, once provided to
Indemnitee, may not be revoked or released without the prior written consent of
the Indemnitee.

13. Enforcement.

(a) The Company expressly confirms and agrees that it has entered into this
Agreement and assumes the obligations imposed on it hereby in order to induce
Indemnitee to serve as an officer of the Company, and the Company acknowledges
that Indemnitee is relying upon this Agreement in serving as an officer the
Company.

(b) The Company shall not seek from a court, or agree to, a “bar order” which
would have the effect of prohibiting or limiting the Indemnitee’s rights to
receive advancement of expenses under this Agreement.

 

11



--------------------------------------------------------------------------------

14. Definitions. For purposes of this Agreement:

(a) “Corporate Status” describes the status of a person who is or was a
director, officer, partner, trustee, member, employee, agent or fiduciary of the
Company or of any other corporation, partnership, joint venture, trust, limited
liability company, employee benefit plan or other enterprise that such person is
or was serving at the request of the Company.

(b) “Disinterested Director” means a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.

(c) “Enterprise” shall mean the Company and any other corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise that Indemnitee
is or was serving at the request of the Company as a director, officer, partner,
trustee, member, employee, agent or fiduciary.

(d) “Expenses” shall include all reasonable attorneys’ fees, document and
e-discovery costs, litigation expenses, retainers, court costs, transcript
costs, fees of experts, witness fees, travel expenses, duplicating costs,
printing and binding costs, telephone charges, postage, delivery service fees
and all other disbursements or expenses of the types customarily incurred in
connection with prosecuting, defending, preparing to prosecute or defend,
investigating, participating, or being or preparing to be a witness in a
Proceeding, or responding to, or objecting to, a request to provide discovery in
any Proceeding. Expenses also shall include Expenses incurred in connection with
any appeal resulting from any Proceeding and any federal, state, local or
foreign taxes imposed on the Indemnitee as a result of the actual or deemed
receipt of any payments under this Agreement, including without limitation the
premium, security for, and other costs relating to any cost bond, supersedeas
bond, or other appeal bond or its equivalent. Expenses, however, shall not
include amounts paid in settlement by Indemnitee or the amount of judgments,
fines or penalties against Indemnitee.

(e) “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five years has been, retained to represent: (i) the Company or Indemnitee
in any matter material to either such party (other than with respect to matters
concerning Indemnitee under this Agreement, or of other indemnitees under
similar indemnification agreements), or (ii) any other party to the Proceeding
giving rise to a claim for indemnification hereunder. Notwithstanding the
foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or Indemnitee in
an action to determine Indemnitee’s rights under this Agreement. The Company
agrees to pay the reasonable fees of the Independent Counsel referred to above
and to fully indemnify such counsel against any and all Expenses, claims,
liabilities and damages arising out of or relating to this Agreement or its
engagement pursuant hereto.

(f) “Liabilities” includes judgments, fines, penalties, interest, assessments,
charges and amounts paid in settlement.

(g) “Proceeding” includes, but is not limited to, any threatened, pending or
completed action, suit, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing, subpoena or any other actual,
threatened or completed proceeding, whether brought by or in the right of the
Company or otherwise and whether civil, criminal,

 

12



--------------------------------------------------------------------------------

administrative or investigative, in which Indemnitee was, is or will be involved
as a party, as a witness or otherwise, by reason of Indemnitee’s Corporate
Status, by reason of any action taken by Indemnitee or of any inaction on
Indemnitee’s part while acting in his or her Corporate Status; in each case
(i) whether or not Indemnitee is acting or serving in any such capacity at the
time any liability or expense is incurred for which indemnification can be
provided under this Agreement and (ii) including one pending on or before the
date of this Agreement, but excluding one initiated by Indemnitee pursuant to
Section 7 of this Agreement to enforce his or her rights under this Agreement.

15. Severability. The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision.
Without limiting the generality of the foregoing, this Agreement is intended to
confer upon Indemnitee indemnification rights to the fullest extent permitted by
applicable laws. In the event any provision hereof conflicts with any applicable
law, such provision shall be deemed modified, consistent with the aforementioned
intent, to the extent necessary to resolve such conflict.

16. Modification and Waiver. No waiver, supplement, modification, termination or
amendment of this Agreement shall be binding unless (a) it is executed in
writing by both of the parties hereto, (b) it specifically refers to this
Agreement and (c) it specifically states that the party, as the case may be, is
waiving, modifying or amending its rights hereunder. Any such amendment,
modification or waiver shall be effective only in the specific instance and for
the specific purpose for which it was given. No waiver of any of the provisions
of this Agreement shall be deemed or shall constitute a waiver of any other
provisions hereof (whether or not similar) nor shall such waiver constitute a
continuing waiver.

17. Notice By Indemnitee. Indemnitee agrees promptly to notify the Company in
writing upon being served with or otherwise receiving any summons, citation,
subpoena, complaint, indictment, information or other document relating to any
Proceeding or matter which may be subject to indemnification or advancement of
Expenses covered hereunder. The failure to so notify the Company shall not
relieve the Company of any obligation which it may have to Indemnitee under this
Agreement or otherwise unless and only to the extent that such failure or delay
materially prejudices the Company.

18. Notices. All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed effectively given: (a) upon
personal delivery to the party to be notified, (b) when sent by confirmed
electronic mail or facsimile if sent during normal business hours of the
recipient, and if not so confirmed, then on the next business day, (c) five (5)
days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one (1) day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications shall be sent:

(a) To Indemnitee at the address set forth below Indemnitee’s signature hereto.

 

13



--------------------------------------------------------------------------------

(b) To the Company at:

Penn Virginia Corporation

16285 Park Ten Place, Suite 500

Houston, Texas 77084

Attention: Katherine J. Ryan

or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.

19. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same Agreement. Counterparts may be delivered via
facsimile, electronic mail (including pdf or any electronic signature complying
with the U.S. federal ESIGN Act of 2000, e.g., www.docusign.com) or other
transmission method and any counterpart so delivered shall be deemed to have
been duly and validly delivered and be valid and effective for all purposes.

20. Headings. The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.

21. Governing Law and Consent to Jurisdiction. This Agreement and the legal
relations among the parties shall be governed by, and construed and enforced in
accordance with, the laws of the Commonwealth of Virginia, without regard to its
conflict of laws rules. The Company and Indemnitee hereby irrevocably and
unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the courts of the
Commonwealth of Virginia (the “Virginia Courts”), and not in any other state or
federal court in the United States of America or any court in any other country,
(ii) consent to submit to the exclusive jurisdiction of the Virginia Courts for
purposes of any action or proceeding arising out of or in connection with this
Agreement, (iii) waive any objection to the laying of venue of any such action
or proceeding in the Virginia Courts and (iv) waive, and agree not to plead or
to make, any claim that any such action or proceeding brought in the Virginia
Courts has been brought in an improper or inconvenient forum.

[Signature page follows.]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement on and as of the day and year first above written.

 

COMPANY

 

PENN VIRGINIA CORPORATION

By:    

Name:

  Title: INDEMNITEE By:  

                                                                               

  Name:   Address:  

 

 

 

 

 

 

 

[Signature page to Indemnification Agreement]